PER CURIAM.
This case was consolidated for trial in the District Court of Canadian County with the case of Chicago, Rock Island and Pacific Railroad Company v. Hale, No. 34,589, Okl.Sup., 254 P.2d 338, and the points involved in this appeal are identical with the points raised in Case No. 34,589, the only difference being that the defendant in error in this appeal was the owner of the land on which the alfalfa was grown. In case No. 34,589 Leonard E. Hale, defendant in error, was the lessee under an agricultural lease of the same land. The opinion promulgated in the latter case is applicable to this appeal, and the opinion in that case is hereby adopted as the opinion in this appeal.
The judgment of the trial court is affirmed.
JOHNSON, V. C. J., and WELCH,, CORN, ARNOLD, O’NEAL, WILLIAMS and BLACKBIRD, JJ., concur.